United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Taylor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-850
Issued: September 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2014 appellant filed a timely appeal from a January 9, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $22,360.04 for the
period October 25, 2009 to September 25, 2010; (2) whether OWCP properly found that
appellant was at fault in creating the overpayment; and (3) whether OWCP properly determined
the overpayment should be recovered by deducting $85.00 from her continuing compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 19, 2005 appellant, then a 46-year-old carrier, sustained injuries to her
neck and back in the performance of duty. She stated on the claim form that she was delivering
mail and fell. OWCP initially denied the claim by decision dated February 6, 2006. On
March 17, 2006 it accepted appellant’s claim for lumbar, lumbosacral, cervical and sacroiliac
strains. OWCP also accepted an L2-3 herniated disc on September 8, 2006. Appellant
underwent lumbar surgery on January 8, 2007 and received compensation for wage loss.
The record contains an EN1108 form (long form statement of recovery) dated
September 21, 2009 reflecting that appellant received a third-party settlement recovery of
$225,000.00 with respect to the employment injury. The form listed the disbursement of the
recovery amount, including attorney fees and stated that the credit against future benefits from
the third-party recovery was $22,360.04.
By letter dated November 12, 2009, OWCP provided appellant with the information
contained in the EN1108 form. In a separate letter dated November 12, 2009, it advised that she
would not receive a periodic rolls payment for the period October 25 to November 21, 2009.
OWCP further explained that, until the surplus of $22,360.04 was exhausted, appellant would
not receive a compensation payment. Appellant was advised that, based on her gross
compensation entitlement, the surplus would be exhausted in September 2010.
In a letter dated September 17, 2010, OWCP advised appellant that, for the period
October 25, 2009 to September 25, 2010, she would receive a compensation payment of
$343.88. This was the amount owed after deducting the $22,360.04 surplus. In addition,
appellant was advised that beginning September 26, 2010 she would receive her regular periodic
rolls compensation payment.
On October 1, 2010 OWCP issued a compensation payment in the amount of $22,703.92
for the period October 25, 2009 to September 25, 2010. On October 15, 2013 it advised
appellant of a preliminary determination that an overpayment of $22,360.04 was created from
October 25, 2009 to September 25, 2010. OWCP found that she received $22,703.92 for this
period, but was only entitled to $343.88. With regard to fault, it made a preliminary
determination that appellant was at fault in creating the overpayment as she had accepted a
payment she knew or should have known was incorrect. Appellant was advised to complete an
overpayment recovery questionnaire.
In an October 24, 2013 memorandum of telephone call (CA-110), OWCP noted that
appellant was upset and did not believe that she was at fault, believing that the surplus was
money owed to her. By letter dated October 24, 2013, it sent her previous correspondence
regarding entitlement to compensation from October 25, 2009 to September 25, 2010.
On November 20, 2013 OWCP received a request for a telephone conference on the issue
of fault. A telephone conference was held on December 16, 2013. Appellant reiterated her
belief that the surplus was an amount owed to her and she did not feel she was at fault.

2

By decision dated January 9, 2014, OWCP finalized the overpayment in the amount of
$22,360.04 and the finding of fault. It advised that the overpayment would be recovered by
deducting $85.00 from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that where an injury or death for which compensation is payable is
caused under circumstances creating a legal liability in a person other than the United States to
pay damages and a beneficiary entitled to compensation from the United States for that injury or
death receives money or other property in satisfaction of that liability as a result of suit or
settlement by him or her in his or her behalf, the beneficiary, after deducting therefrom the costs
of suit and a reasonable attorney’s fee, shall refund to the United States the amount of
compensation paid by the United States and credit any surplus on future payments of
compensation payable to him for the same injury.2 The applicable regulations reiterate that after
the refund owed to the United States is calculated, FECA beneficiary retains any surplus
remaining and this amount is credited, dollar for dollar, against future compensation for the same
injury.3 OWCP will resume the payment of compensation only after FECA beneficiary has been
awarded compensation which exceeds the amount of the surplus.4
OWCP’s procedure manual further explains that where a beneficiary has received a thirdparty recovery resulting in a surplus, compensation payments are calculated and continue to be
charged against the surplus, as are medical expenses that have been paid by the claimant and
submitted for reimbursement.5 Where a beneficiary who has received a third-party recovery has
made the required refund, but subsequent events result in payment of compensation benefits,
including medical benefits, this results in an overpayment of compensation.6
ANALYSIS -- ISSUE 1
The record reflects that appellant received a third-party recovery of $225,000.00. After
appropriate deductions for the costs of the suit and attorney fees, a surplus against future
compensation of $22,360.04 was determined. As noted, future compensation payments are
charged against the surplus until it has been exhausted.
OWCP paid appellant wage-loss compensation for the period October 25, 2009 to
September 25, 2010 in the amount $22,703.92. The surplus of $22,360.04 should have been
deducted from this amount and therefore an overpayment of compensation was created.
Appellant did not offer any arguments as to the fact of overpayment and there is no contrary
2

5 U.S.C. § 8132; see also F.B., Docket No. 13-500 (issued February 6, 2014).

3

20 C.F.R. § 10.712.

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, FECA Third Party Subrogation Guidelines, Chapter
2.1100.10(b)(3) (March 2006).
6

Id., Chapter 2.1100.10(b)(2). See also F.B., supra note 2.

3

evidence. The Board finds that the record establishes that an overpayment of $22,360.04 was
created.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [FECA] or would be against equity and good
conscience.”7 A claimant who is at fault in creating the overpayment is not entitled to waiver.8
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault if he or
she has done any of the following: “(1) made an incorrect statement as to a material fact which
he or she knew or should have known to be incorrect; (2) failed to provide information which he
or she knew or should have known to be material; or (3) accepted a payment which he or she
knew or should have known to be was incorrect.”
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault as she accepted a payment she knew or should
have known to be incorrect. The Board notes that OWCP specifically advised her in a
November 12, 2009 letter that as of October 25, 2009 she would not receive compensation on the
periodic rolls until the surplus of $22,360.04 was exhausted. Moreover, in a September 17, 2010
letter, OWCP advised appellant that the only compensation owed for the period October 25,
2009 to September 25, 2010 was $343.88. It explained that this was the amount after the
deduction of the surplus had been made and, as of September 26, 2010, she would begin
receiving her regular 28-day wage-loss compensation payment.
Based on the information provided to appellant, when she received the October 1, 2010
payment by check in the amount of $22,703.92 covering the period October 25, 2009 to
September 25, 2010, she should have known it was incorrect. There was no reasonable basis to
believe that she was entitled to a payment of $22,703.92 for the period covered. Appellant knew
or should have known that she was entitled to only $343.88, as the September 17, 2010 letter
specifically advised her of this amount. Pursuant to 20 C.F.R. § 10.433, OWCP properly found
her to be at fault with respect to the creation of the overpayment in this case. Since she is at
fault, appellant is not entitled to waiver of the overpayment.
On appeal, appellant correctly notes that the overpayment was the result of a mistake by
OWCP. Although OWCP may have erred, this does not relieve the overpaid individual of the
obligation to repay the overpayment if he or she was at fault in accepting the overpayment.9
Appellant also reiterated her argument that she thought the surplus was money owed to her and
she should not be found at fault. OWCP does not have to show that she knew the payment was
incorrect. Fault can be established if the circumstances show that the claimant accepted a
7

5 U.S.C. § 8129(b).

8

See Robert W. O’Brien, 36 ECAB 541, 547 (1985).

9

20 C.F.R. § 10.435(a).

4

payment he or she should have known was incorrect. As discussed above, OWCP provided
specific explanation as to the nature of the surplus and her entitlement to compensation. Based
on this evidence, appellant should have known the October 1, 2010 payment was incorrect.
LEGAL PRECEDENT -- ISSUE 3
OWCP regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to
minimize any hardship.”10
In addition, the regulations provide that the individual who received the overpayment is
responsible for providing financial information with respect to income and expenses.11 Such
information will be used to determine the repayment schedule, if necessary.12
ANALYSIS -- ISSUE 3
OWCP requested that appellant submit an OWCP-20 form and supporting financial
documents. This information can be used to determine the amount OWCP will deduct from her
continuing compensation to minimize any hardship. Appellant did not, however, submit any
financial information. As noted above, it is her responsibility to submit such evidence. OWCP
determined that $85.00 would be deducted from appellant’s 28-day compensation payments of
approximately $1,900.00. There is no evidence that such a determination is improper under
OWCP regulations when she submitted no financial information.13 The Board finds that OWCP
properly determined the recovery schedule of the overpayment in this case.
CONCLUSION
The Board finds that OWCP properly determined that an overpayment of $22,360.04 was
created, that appellant was at fault in creating the overpayment and that the overpayment should
be recovered by deducting $85.00 from continuing compensation.

10

Id. at § 10. 441.

11

Id. at § 10.438.

12

Id.

13

See L.W., Docket No. 14-196 (issued June 17, 2014); M.R., Docket No. 14-549 (issued June 11, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 9, 2014 is affirmed.
Issued: September 17, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

